DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 & 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., [US 2012/0286638].  Lee teaches of a refrigeration appliance (refrigerator), comprising: a cabinet (10) defining a compartment (30) for storing food items in a refrigerated environment (shown); and a door (100, 220) for selectively closing at least a portion of the compartment, the door having an inner side (interior facing side) facing towards the compartment when the door is in a closed position engaged with the cabinet and an external side (exterior facing side) disposed opposite thereof, wherein the door comprises: a body (130) pivotably coupled to the cabinet and As to Claim 2, the user interface is disposed vertically below the inner pane of glass (as indicated in figures 6 & 11 for instance, the user interface would be vertically below the inner pane).  As to Claim 3, at least one space (135) disposed behind the outer pane of glass is vacuum sealed [0066].  As to Claim 4, the outer pane of glass covers the entire window at the front surface of the body (note figs. 1, 6 & 11 for instance).  As to Claim 5, the outer pane of glass is coterminous with top and bottom edges of the front surface of the body (shown).  As to Claim 6, the outer pane of glass further is coterminous with a side edge of the front surface of the body (shown).  As to Claim 8, the user interface is configured to activate a light element (17, 87) within the cabinet to provide illumination to at least a portion of the compartment adjacent the door.  As to Claim 9, the user interface includes capacitive elements (92) activated via a user contacting specific areas (touch screen areas) of a front surface of the outer pane of glass.  As to Claim 10, the user interface would be affixed to a rear surface of the outer pane of glass as is conventionally known in the art.  As to Claim 11, the door body defines a recessed handle (note figs. 1, 6 & 11 showing recessed handle arrangements).  Regarding Claims 12-15, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and With reference to new features within Claim 12, Lee further teaches of a door assembly (shown in fig. 2) for selectively closing at least a portion of the compartment, the door assembly comprising: an inner door (80) and an outer door (100) provided in a stacked arrangement, the doors being configured such that either only the outer door can be opened (shown in fig. 3), or the inner and outer doors can be jointly opened to obtain access to the compartment (shown in fig. 2), wherein the inner door is pivotably coupled to the cabinet for selectively engaging with the cabinet (shown), the inner door having an inner door opening (shown in fig. 3) extending therethrough that is in communication with the compartment when the inner door is in a closed position engaged with the cabinet, 32wherein the outer door is pivotably coupled to at least one of the cabinet or the inner door for selectively engaging an outer side of the inner door to close one side of the inner door opening (figs. 1 & 11 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Richardson et al., [US 6,260,255].  Lee teaches applicant’s basic inventive claimed appliance as outlined {mapped} above, but does not show the inner pane as being part of a glass pack.  As to this feature, Richardson is cited as an evidence reference for the known technique of using multiple panes of glass (50, 44) disposed behind an outer panel of glass (42) within a door (22) {thereby forming a glass pack – col. 5} of a refrigeration appliance in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Lee so as include an additional inner pane of glass in view of Richardson’s teaching because this arrangement would enhance the insulative property of Lee’s door due to the added pane and additional vacuum sealed space.  It is noted that Richardson describes the use of three or more panes, while also stating that those skilled in the art understand that doors with fewer or more panes can also be made with the benefits and features described herein.

Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.  Regarding applicant’s remarks concerning the application of Lee, note the following: "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 63 l, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987), cert. denied, 484 U.S. 827 (1987).  Analysis of whether a claim is patentable over the prior art under 35 U.S.C. § 102 begins with a determination of the scope of the claim.  The Office determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).  The properly interpreted claim must then be compared with the prior art. "It is well settled that a prior art reference may anticipate when the claim limitations not expressly found in that reference are nonetheless inherent in it.  Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates." In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349, 64 USPQ2d 1202, 1206 (Fed. Cir. 2002) (citations and internal quotation marks omitted).  "Inherency, however, may not be established by probabilities or possibilities.  The mere fact that a certain thing may result from a given set of circumstances is not sufficient." In re Robertson, 169 F.3d 743,745, 49 USPQ2d 1949, 1951 (Fed. Cir. 1999) (citations and internal quotation marks omitted).  "[A] prima facie case of anticipation [may be] based on inherency."  In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138-39 (Fed. Cir. 1986).  Once a prima facie case of anticipation has been established, the burden shifts to applicant to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) ("Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.").  See also In re Spada, 911 F.2d 705,708-09, 15 USPQ2d 1655, 1657-58 (Fed. Cir. 1990).  The Office may find in the prior art a feature, which is capable of performing a function recited in the claims. "The Board's finding that the scaled-up version of figure 5 of Harz would be capable of performing all of the functions recited in Schreiber's claim 1 is a factual finding, which ... [otherwise] ...must be shown to be clearly erroneous..." In re Schreiber, 128 F.3d 1473, 1479, 44 USPQ2d 1429, 1434 (Fed. Cir. 1973).  In the instant application, the position is taken that the interface would be disposed behind the rear surface in the same manner that the driving unit is provided on the rear surface of the door and within an insulated space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 7, 2022

/James O Hansen/Primary Examiner, Art Unit 3637